DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 7 September 2022 is acknowledged.  Claims 1-8, 11, and 14 were cancelled.  Claims 9, 10, 12, and 13 were amended.  Claims 17-21 were added.  Claims 9, 10, 12, 13, and 15-21 are pending.  Claim 13 was withdrawn from consideration.

Election/Restrictions
Claims 9, 10, 12, and 15-21 are allowable. Claim 13, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species a-c, as set forth in the Office action mailed on 13 January 2022, is hereby withdrawn and claim 13 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
	To the title:

	

Response to Arguments
The above Examiner’s amendments to the title are sufficient to overcome the objection to the title made in the non-final rejection filed 7 June 2022.  The objection to the title has been withdrawn.
Applicant’s amendments to claim 10 incorporating the allowable subject matter of claim 11 is sufficient to overcome the 35 U.S.C. 103 rejections of claims 10, 15, and 16 made in the non-final rejection filed 7 June 2022.  See below reasons for allowance.  The 35 U.S.C. 103 rejections of claims 10, 15, and 16 have been withdrawn.

Allowable Subject Matter
Claim 9 is allowed for the reasons set forth in the non-final rejection filed 7 June 2022.  See pp. 6-7 of the non-final rejection filed 7 June 2022 for the detailed reasons for allowance.
Claims 10, 12, 13, 15, and 16 are allowed for the reasons set forth with respect to claim 11 in the non-final rejection filed 7 June 2022.  
Independent claim 10 has been amended to incorporate the allowable subject matter of now-cancelled dependent claim 11 and is allowed for the same reasons.  Dependent claims 12, 13, 15, and 16 are allowed based upon their dependency from allowable independent claim 10.  See pp. 7-8 of the non-final rejection filed 7 June 2022 for the detailed reasons for allowance.
Claims 17-21 are allowed for the reasons set forth with respect to claim 14 in the non-final rejection filed 7 June 2022.  New independent claim 17 has been recited to include all of the limitations of claim 10 as previously recited in the recitation filed 9 September 2020, and to further incorporate the allowable subject matter of now-cancelled dependent claim 14.  
Accordingly, new claim 17 is allowed for the same reasons as now-cancelled dependent claim 14.  Dependent claims 18-21 are allowed based upon their dependency from allowable independent claim 17.  See pp. 7-8 of the non-final rejection filed 7 June 2022 for the detailed reasons for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826